Title: To George Washington from Jeremiah Nicols, 25 July 1794
From: Nicols, Jeremiah
To: Washington, George


               
                  Sir
                  Chester Town Maryland July 25th 1794
               
               In the Year 1790, thro’ the Intercession of my good Friend Mr James Tilghman You thought proper to nominate Me to the Collectorship of the Port of Chester, this Gentleman being now
                  
                  no more I beg leave to refer You to his Son Mr William Tilghman, Genl Dickinson, Colo. Cadwallader, Mr Edward Tilghman and the Mr Chews of Philadelphia for any Information which You deem necessary to my private Charecter, to the Gentlemen of the Treasury Department for my Conduct as an Officer, and in addition to these permit Me to assure You that I have endeavoured to support the strictest Impartiality and have given the closest Attention to the Duties of the Office with little or no Compensation. The Death of the Collector of the Port of Baltimore induces Me once more to claim your Attention, and if no Applicant for the Office more worthy in your Estimation, to solicit his Appointment I have the Pleasure to believe that the best Security will be given for my faithfull discharge of the Duties of the Office. I am Sir, with the greatest Respect your most obt and very hum. Sert
               
                  Jeremiah Nicols Collr of the Port of Chester.
               
            